Citation Nr: 9913667	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  95-37 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran has perfected an appeal of the issue 
of entitlement to service connection for a right hip 
disorder.

2.  Whether the veteran has perfected an appeal of the issue 
of entitlement to service connection for a left hip disorder.

3.  Whether the veteran has perfected an appeal of the issue 
of entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1995 and May 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
above-noted claims.

VA medical records were received at the RO and the Board 
subsequent to the issuance of the most recent December 1997 
supplemental statement of the case addressing the issue of 
entitlement to service connection for a right shoulder 
disorder.  The RO has not considered this evidence as it 
pertains to the veteran's claim for service connection for a 
right shoulder disorder; however, because this evidence is 
cumulative to the extent that it shows complaints of right 
shoulder symptomatology many years after service, i.e., in 
December 1998, a remand is not required.  See 38 C.F.R. 
§§ 19.31, 19.37, 20.1304 (c) (1998); See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).

The veteran has also claimed entitlement to a cervical spine 
disorder as secondary to his service-connected degenerative 
disc disease of the lumbar spine.  See Statement in Support 
of Claim, received at the RO on June 5, 1995.  This claim has 
not been developed or certified for appeal and is referred to 
the RO for appropriate action.

The claim of entitlement to service connection for a cervical 
spine disorder on a direct basis is the subject of the remand 
immediately following this decision.


FINDINGS OF FACT

1.  In May 1997, the RO denied entitlement to service 
connection for right and left hip disorders and PTSD.  The RO 
notified the veteran of this decision by a letter dated May 
19, 1997, with an attached copy of the rating decision. 

2.  The veteran expressed disagreement with the May 1997 
rating decision on June 4, 1997.

3.  A statement of the case addressing the issues of 
entitlement to service connection for right and left hip 
disorders and PTSD was prepared and sent to the veteran at 
his most recent address of record on June 30, 1997.  

4.  A supplemental statement of the case addressing the 
issues of entitlement to service connection for right and 
left hip disorders and PTSD was prepared and sent to the 
veteran at his most recent address of record on December 30, 
1997.

5.  The veteran did not file a substantive appeal by May 19, 
1998.

6.  No medical evidence has been presented or secured to 
render plausible a claim that any current right shoulder 
disorder is the result of a disease or injury incurred in 
service.


CONCLUSIONS OF LAW

1.  The veteran has not perfected an appeal from the denial 
of entitlement to service connection for a right hip disorder 
and the Board has no jurisdiction to consider this claim.  
38 U.S.C.A. §§ 7105(a), (b), (d)(1), (d)(3), 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b), 20.303 
(1998).

2.  The veteran has not perfected an appeal from the denial 
of entitlement to service connection for a left hip disorder 
and the Board has no jurisdiction to consider this claim.  
38 U.S.C.A. §§ 7105(a), (b), (d)(1), (d)(3), 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b), 20.303 
(1998).

3.  The veteran has not perfected an appeal from the denial 
of entitlement to service connection for PTSD and the Board 
has no jurisdiction to consider this claim.  38 U.S.C.A. 
§§ 7105(a), (b), (d)(1), (d)(3), 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302(b), 20.303 (1998).

4.  The claim for service connection for a right shoulder 
disorder is not well grounded, and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right hip disorder, left hip disorder, PTSD

A.  Factual background

In a May 1997 rating decision, the RO, in pertinent part, 
denied entitlement to service connection for right and left 
hip disorders and PTSD.  The RO notified the veteran of this 
decision by a letter dated May 19, 1997, with an attached 
copy of the rating decision.  A VA Form 9, Appeal to Board of 
Veterans' Appeals, received at the RO on June 4, 1997, 
expressed disagreement with the RO's adjudication of these 
issues.  The RO issued a statement of the case to the veteran 
at his most recent address of record concerning these issues 
on June 30, 1997.  A copy was also provided to his 
representative.  The transmittal letter indicated that the 
veteran must file a substantive appeal within 60 days of the 
date of the letter or within the remainder, if any, of the 
one-year period from the date of the letter notifying him of 
the action that he appealed; otherwise, it would be assumed 
that he did not intend to complete his appeal.  

A supplemental statement of the case addressing the issues of 
entitlement to service connection for right and left hip 
disorders and PTSD was issued to the veteran on December 30, 
1997, at his most recent address of record.  A copy was also 
provided to his representative.  The transmittal letter 
notified the veteran that his appeal rights would expire on 
May 19, 1998.  

The veteran submitted duplicate copies of his service medical 
records and a VA operative report to the RO in January 1998.  
Additional VA treatment records pertaining to a cervical 
spine disorder were also received, although there is no date 
stamp.

The next correspondence received at the RO addressing the 
issues of entitlement to service connection for right and 
left hip disorders and PTSD consisted of the Statement of 
Accredited Representation in Appealed Case on October 5, 
1998. 

The Board wrote to the veteran in March 1999 notifying him of 
its intention to consider the issue of the timeliness of the 
substantive appeal concerning the foregoing issues.  A copy 
of the letter was sent to the veteran's representative.  The 
Board further informed the veteran that he had 60 days within 
which to present written argument or request a hearing to 
present oral argument on the question of timeliness of the 
appeal.  In April 1999, the veteran's representative 
submitted a copy of the VA Form 9, Appeal to Board of 
Veterans' Appeals, that had been received at the RO on June 
4, 1997, and accepted as a notice of disagreement.


B. Legal analysis

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1998); see also 38 C.F.R. § 20.201 (1998) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (1998).  The notice of disagreement and 
the substantive appeal must be filed with the activity/office 
that entered the determination with which disagreement has 
been expressed.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.300 (1998). 

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a) (1998).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  

However, if a claimant has not yet perfected an appeal and VA 
issues a supplemental statement of the case in response to 
evidence received within the one-year period following the 
mailing date of notification of the determination being 
appealed, 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 20.302(c) 
require VA to afford the claimant at least 60 days from the 
mailing date of the supplemental statement of the case to 
respond and perfect an appeal, even if the 60-day period 
would extend beyond the expiration of the one-year period.  
In addition, if VA receives additional material evidence 
within the time permitted to perfect an appeal, 38 U.S.C. 
§ 7105(d)(3) requires VA to issue a supplemental statement of 
the case even if the one-year period following the mailing 
date of notification of the determination being appealed will 
expire before VA can issue the supplemental statement of the 
case.  See VAOPGCPREC 9-97 (February 11, 1997). 

The appeal should set out specific allegations of error of 
fact or law, such allegations related to specific items in 
the statement of the case, and the benefits sought on appeal 
must be clearly identified.  38 U.S.C.A. § 7105(d)(3).  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1998).  A determination of which a 
claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. 
§ 20.1103 (1998).

In this case, the RO notified the veteran of the May 1997 
rating decision by means of a May 19, 1997, letter.  
Therefore, the one-year appeals period expired on May 19, 
1998, one year after "the date of mailing of the notice of 
the result of the initial review or determination."  
38 U.S.C.A. § 7105(b)(1) (West 1991).  

The veteran filed a notice of disagreement with the RO's 
decision on June 4, 1997.  It was written on a VA Form 9, 
which is a form that may be used to file a substantive 
appeal.  Therefore, the notice of disagreement was timely in 
that it was filed within one year from May 19, 1997.

A statement of the case and supplemental statement of the 
case were mailed to the veteran on June 30, and December 30, 
1997, respectively.  As noted above, a claim must be 
perfected by the filing of a substantive appeal within 60 
days after the mailing of a statement of the case or 
supplemental statement of the case (in certain circumstances) 
or the remainder of the one-year period after the mailing of 
notice of the initial determination, whichever is longer.  
Here, the one-year appellate period, which expired on May 19, 
1998, governed as the appeals period within which the veteran 
was required to perfect his appeal.  No additional relevant 
evidence was submitted between December 30, 1997, and May 19, 
1998, requiring the issuance of an another supplemental 
statement of the case.  Evidence submitted between December 
30, 1997, and May 19, 1998, was duplicative of that already 
of record and/or pertained only to a cervical spine disorder. 

The veteran did not perfect his appeal by filing a 
substantive appeal in a timely fashion.  The RO received no 
correspondence after issuing the statement of the case or 
supplemental statement of the case that indicated any 
continued disagreement with the denial of the foregoing 
claims between June 30, 1997, and May 19, 1998.  See 
38 C.F.R. § 20.202 (1998).  The Statement of Accredited 
Representation in Appealed Case was not received until 
October 5, 1998.  Moreover, there is no correspondence or 
statement that can be construed as a request for an extension 
for good cause.  See 38 C.F.R. § 20.303 (1998).  The notice 
of disagreement received in June 1997 was on a form used to 
file substantive appeals, but that same communication cannot 
serve as both a notice of disagreement and a substantive 
appeal.  The veteran had not previously disagreed and been 
issued a statement of the case as to the issues of 
entitlement to service connection for left and right hip 
disabilities and PTSD.  Absent a timely substantive appeal, 
the appeal was not perfected, and the Board is without 
jurisdiction to adjudicate these claims.  See 38 U.S.C.A. 
§§ 7105(a), 7108; 38 C.F.R. § 20.200; YT v. Brown, 9 Vet. 
App. 195 (1996).  Accordingly, since the veteran did not 
perfect his appeal by filing a substantive appeal in a timely 
fashion, his claims must be dismissed. 


II.  Right shoulder disorder

A.  Factual background

The veteran maintains that his current right shoulder 
disorder resulted from an inservice automobile accident 
and/or assault at Fort Dix, New Jersey, and/or lifting heavy 
artillery weighing more than 500 pounds on and off 
helicopters as a member of a mortar crew in Vietnam.  See 
Transcript of personal hearing at the RO held on March 6, 
1996; Statements in Support of Claim, received on March 6, 
1996, and March 18, 1997; VA Form 9, Appeal to Board of 
Veterans' Appeals, received at the RO on June 4, 1997.

As noted above, the veteran served on active duty from 
October 1965 to October 1968.  He was awarded the Combat 
Infantryman Badge.

The veteran's service medical records disclose that he was 
involved in a car accident on February 13, 1968.  He 
complained of a dislocated right shoulder and bumping his 
head against the windshield.  X-rays were negative for a 
fracture.  The examiner noted a bruise on the right shoulder.  
There was no laceration.  On examination on the following 
day, the shoulder was tender generally.  Range of motion was 
good with pain.  The veteran again complained of some pain 
and stiffness of the right shoulder on February 15, 1968.  
There was no significant abnormality on physical examination.

In May 1968, the veteran sustained a contusion to his head 
with orbital hematoma as the result of a fight at Fort Dix, 
New Jersey.  Lacerations and contusions of the head and left 
eye with hematoma were noted.  There were no complaints or 
findings pertaining to the right shoulder.

On separation examination in September 1968, the veteran gave 
a history of swollen or painful joints and broken bones; 
however, he denied a painful or trick shoulder.  Examination 
of the upper extremities, including strength and range of 
motion, was normal.  The examiner indicated that all "yes" 
answers (with the exception of athletes feet) checked out 
negative as to sequelae and current symptoms.  

The first post-service evidence concerning the presence of a 
right shoulder disorder consists of a July 1995 VA 
orthopedics consultation.  At that time, the veteran 
complained of right shoulder pain which began two months ago 
and was getting better during the past week.  He denied any 
injury.  Physical examination revealed no indication of 
impingement, rotator cuff disease, or instability.  There was 
some tenderness over the biceps tendon and minimal pain with 
biceps stress.  An x-ray of the right shoulder was negative.  
The examiner diagnosed resolving bicipital tendonitis of the 
right shoulder.

The veteran next complained of severe right shoulder pain for 
two days in February 1997.  There was no synovitis.  Range of 
motion was full without pain.  An x-ray revealed that there 
may be some rotator cuff abnormality.  Magnetic resonance 
imaging (MRI) of the right shoulder conducted in March 1997 
showed encroachment due to arthritic change at the 
acromioclavicular joint producing a large, soft tissue 
component compressing upon the rotator cuff; a complete tear 
through the rotator cuff under the clavicle; some retraction 
of the muscle belly centrally; and subacromial and 
glenohumeral joint effusion.  A June 3, 1997, VA treatment 
record revealed that the veteran complained of neck and 
shoulder pain.  The examiner diagnosed cervicalgia with 
radicular component.  The veteran also complained of right 
shoulder pain for a couple of months in December 1998.  There 
was decreased range of motion of the right shoulder.


B.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability is service connected; it requires evidence 
relevant to the requirements for service connection of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93. 

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease is manifest and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease is manifest during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  

For veterans who engage in combat with the enemy, the law 
provides a rebuttable factual presumption of service 
connection of a disease or injury, if the combat veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease" and if 
the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); Collette v. Brown, 82 F.3d 
389, 393 (Fed.Cir. 1996).  This statutory provision does not 
provide additional substantive rights to combat veterans over 
those provided to noncombat veterans but is concerned solely 
with liberalizing the modes of proof for such veterans.  
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  The 
term "service connection" in 38 U.S.C.A. § 1154(b) refers 
to proof of incurrence or aggravation of disease or injury in 
service, rather than to the legal standard for entitlement to 
payments for disability.  Caluza v. Brown, 7 Vet. App. 498, 
507 (1995).  Section 1154(b) concerns the question of whether 
a particular disease or injury was incurred or aggravated in 
service -- that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required.  
Caluza, 7 Vet. App. at 507.

It is clear from the record that the veteran served in 
combat, having been awarded the Combat Infantryman Badge.  
With respect to his contentions that he injured his right 
shoulder during an automobile accident and/or assault at Fort 
Dix, New Jersey, he has not claimed that his current right 
shoulder disability occurred during, or resulted from, 
"enemy action."  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991) are inapplicable.  Concerning his 
statements that he injured his right shoulder as the result 
of lifting heavy equipment on and off helicopters as a member 
of a mortar crew in Vietnam, it is unclear whether or not the 
veteran is claiming that a right shoulder injury occurred 
during combat.  Regardless, for the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69, 75 (1995).  

Here, the medical evidence of record indicates that the 
veteran currently suffers from right shoulder disorders, 
diagnosed as resolving bicipital tendonitis; encroachment due 
to arthritic change at the acromioclavicular joint producing 
a large, soft tissue component compressing upon the rotator 
cuff; a complete tear through the rotator cuff under the 
clavicle; some retraction of the muscle belly centrally; and 
subacromial and glenohumeral joint effusion.  These 
disabilities were first diagnosed many years after service in 
1995 and 1997.  Therefore, the Board finds that there is 
sufficient medical evidence of a current disability, and the 
first element of a well-grounded claim has been satisfied.

The veteran's service medical records showed that injured his 
right shoulder in an automobile accident in February 1969 and 
was injured as the result of an assault in May 1968.  His 
statements concerning lifting heavy equipment during active 
service are also deemed credible for the purpose of 
establishing as well-grounded claim.  Therefore, the Board 
finds that there is sufficient lay and medical evidence of 
incurrence of a disease/injury during service, and the second 
element of a well-grounded claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has not 
specifically reported having continuity of right shoulder 
symptomatology since active service.  Even if he had, there 
is still no medical evidence of record of a nexus between any 
present right shoulder disability and any post-service 
symptomatology.  Savage, 10 Vet. App. at 497 (holding that 
veteran's own testimony that he sustained a back injury in 
service, walked with a limp ever since, and received heat 
treatments over the years is presumed credible for the 
purpose of establishing a well grounded claim because it is 
not inherently incredible or beyond the competence of a lay 
person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate present disability etiologically to any 
post-service symptoms.  However, there are no medical 
opinions contained in any of the veteran's post-service 
medical records relating any current right shoulder disorder 
to any inservice finding or event or to any post-service 
symptomatology.  There is also no medical evidence in the 
record at all tending to show that the right shoulder 
problems in service represented a chronic disability rather 
than an acute and transitory condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that any right shoulder disorder 
diagnosed in 1995 or 1997 had its onset in service or is the 
result of, or related to, any disease contracted or injury 
sustained in active military service, the Board concludes 
that this claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for a right shoulder 
disorder.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).


ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for a right hip disorder is 
dismissed.

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for a left hip disorder is 
dismissed.

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for PTSD is dismissed.

Having found the claim not well grounded, entitlement to 
service connection for a right shoulder disorder is denied.



REMAND

Cervical spine disorder

The veteran maintains that his current cervical spine 
disorder resulted from an inservice automobile accident, 
assault, and/or lifting heavy artillery weighing more than 
500 pounds on and off helicopters as a member of a mortar 
crew in Vietnam.  His service medical records disclose that 
he was involved in a car accident on February 13, 1968, at 
which time he complained of a dislocated right shoulder and 
bumping his head against the windshield.  X-rays were 
negative for fracture.  There were no lacerations or 
contusions.  There was also no evidence of neurologic 
disease.

In May 1968, the veteran sustained a contusion to his head 
with orbital hematoma as the result of a fight at Fort Dix, 
New Jersey.  Lacerations and contusions of the head and left 
eye with hematoma were noted.  There were no complaints or 
findings pertaining to the cervical spine.  Examination of 
the neck and spine was normal on separation examination in 
September 1968.

Following his separation from active service, the veteran was 
first shown to suffer from a cervical spine disorder (minimal 
degenerative joint disease with minimal narrowing of disc 
space at the C5-C6 level) in 1987.

Additional development is necessary in this case before a 
decision on the veteran's claim can be made.  First, he 
submitted additional relevant evidence, consisting of VA 
treatment records, to the RO and the Board subsequent to the 
issuance of the most recent January 1998 supplemental 
statement of the case addressing the issue of entitlement to 
service connection for a cervical spine disorder.  He has not 
waived consideration of this evidence by the agency of 
original jurisdiction.  Therefore, the Board remands the case 
to the RO for its review of the additional evidence in the 
first instance.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) 
(1998).

Further, VA treatment notes reveal that the veteran gave a 
long-standing history of neck pain in January 1996, i.e., 
since active service.  The examiner's impression included 
advanced "post traumatic" degenerative osteoarthritis of 
the spine with multi-level disk degeneration and prolapse.  
The veteran was also treated at Columbia Medical Center in 
May 1997.  The examiner diagnosed cervical disc syndrome with 
radiculopathy, left, and "post neck injury (Vietnam) 
Syndrome."  Finally, in March 1998 a VA examiner stated that 
it was a possibility that the veteran's post-service cervical 
spine disorder was related to his inservice injuries, 
although he/she could not with any degree of certainty state 
that there was such a relationship.

In view of the foregoing, a VA medical opinion would be 
helpful in determining the etiology and date of onset of the 
veteran's current cervical spine disorder.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions). 

Accordingly, the case is REMANDED for the following 
development:

1.  Request that the veteran provide a 
list of those who have treated him for any 
cervical spine disorder since 1998 and 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file. 

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.

If any requests for private treatment 
records are not successful, tell the 
veteran and his representative so that the 
veteran will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 C.F.R. 
§ 3.159(c).

2.  Afford the veteran a comprehensive VA 
medical examination by an orthopedic 
specialist in order to determine the exact 
nature and date of onset and/or etiology 
of any current cervical spine disorder.  
The claims folder and a copy of this 
remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder, 
including the service medical records.  
All tests deemed necessary by the examiner 
are to be performed.  The examiner should 
render diagnoses of all current cervical 
spine disorders found to be present and 
based on the medical documentation on file 
should indicate the approximate date of 
onset of any such disabilities.  The 
examiner should specifically express an 
opinion as to whether it is at least as 
likely as not that any current cervical 
spine disorder had its onset during the 
veteran's active service and/or is related 
to the inservice car accident in February 
1968, assault in May 1968, or lifting of 
heavy equipment.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  If the decision with respect 
to the claim remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and given a reasonable period of 
time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument on remand.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of this 
REMAND is to obtain additional information and to comply with 
all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

